Citation Nr: 9927193	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected headaches, currently rated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse and daughter


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the RO.  In an April 
1993 rating decision, an increased rating for the veteran's 
service-connected headaches was denied.  

In a March 1995 rating decision, the RO denied a TDIU and 
continued the denial of an increased rating for headaches.  

In July 1996, the veteran testified at a hearing before this 
Member of the Board.  In September 1996, the Board remanded 
the case for additional development.  

In July 1997, the Board denied a rating greater than 10 
percent for the service-connected headaches and denied a 
TDIU.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In February 1999, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  





FINDING OF FACT

The veteran's claims for increased compensation benefits are 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of well-grounded claims 
for an increased rating for headaches and for a TDIU.  38 
U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Here, the veteran has alleged that his headaches were worse 
and that he had stopped working in August 1992, primarily due 
to his headaches.  Thus, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  



ORDER

As the veteran's claims are well grounded, the appeals to 
this extent are allowed, subject to further action as 
discussed hereinbelow.  



REMAND

The assignment of a disability evaluation is based upon the 
average impairment of earning capacity as contemplated by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  If the evidence shows that 
the veteran suffers from a disability not specifically listed 
in this schedule, then the disability is to be rated under a 
listed condition for which the symptomatology is closely 
analogous.  38 C.F.R. § 4.20 (1998).  

The rating schedule permits the assignment of a 10 percent 
rating for the service-connected migraine headaches where the 
evidence shows that the veteran suffers from characteristic 
prostrating attacks which, in frequency, average one in two 
months over the past several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  A 30 percent rating may be 
assigned under Diagnostic Code 8100 where these attacks 
occur, on average, once a month.  The maximum rating of 50 
percent may be assigned when the evidence shows that the 
veteran suffers from very frequent headaches which are 
completely prostrating and prolonged, and which are 
productive of severe economic adaptability.  

As noted in the Joint Motion, a VA examination was conducted 
in January 1997.  The examiner, however, did not provide an 
opinion concerning the frequency of the veteran's headaches 
and whether the headaches were prostrating.  The evidence 
must clearly correlate to the appropriate schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the veteran's representative recently submitted 
additional medical evidence suggesting that the veteran's 
headache disorder may have worsened.  Thus, the veteran 
should be afforded a new examination to determine the 
severity of his service-connected disorder.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 1997 for his headache disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA neurologic 
examination to determine the current 
severity of the service-connected 
headache disorder.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  It is requested that the examiner 
review the veteran's medical records, 
interview the veteran and record a 
history of the veteran's headache 
disorder.  The examiner should examine 
the veteran, comment on the frequency of 
the veteran's headaches and state whether 
the headaches are prostrating.  Based on 
his/her review of the case, the examiner 
also should offer an opinion as to 
whether the service-connected headache 
disorder precludes the veteran from 
securing and maintaining substantially 
gainful employment.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







